DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 10/30/20, 08/12/21, 05/31/22 and 12/17/21.
Election
2)	Acknowledgment is made of Applicants’ election filed 05/31/22 and 12/17/21 in response to the written lack of unity and the species election requirement mailed 04/01/22 and 10/28/21.  Applicants have elected, without traverse, invention I, and the p*17 peptide species of SEQ ID NO: 1, the S2 SpyCEP protein fragment species of SEQ ID NO: 23, and the diphtheria toxin, the diphtheria toxoid, and the CRM carrier protein species.  
Status of Claims
3)	Claims 4-6, 9-11, 13, 14, 19-23, 25 and 26 have been canceled via the preliminary amendment filed 08/12/21.
	Claims 1-3, 7, 8, 12 and 24 have been amended via the preliminary amendment filed 08/12/21.
	New claims 27-35 have been added via the preliminary amendment filed 08/12/21.
	Claims 1-3, 15 and 27-29 have been amended via the preliminary amendment filed 12/17/21.
	Claims 7, 8, 15-18, 30, 31, 33 and 34 have been canceled via the preliminary amendment filed 12/17/21.
	New claims 36-47 have been added via the preliminary amendment filed 12/17/21.
	Claims 1-3, 12, 15, 24, 27-29, 32 and 35-47 are pending.
	Claims 15, 24, 37 and 47 are withdrawn from consideration as being directed to a non-elected invention or species.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03.
	Claims 1-3, 12, 27-29, 32, 35, 36 and 38-46 are examined on the merits.
Information Disclosure Statements
4)	Acknowledgment is made of Applicant’s Information Disclosure Statements 01/31/22 and 02/21/20.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  


Sequence Listing
5)	Acknowledgment is made of Applicant’s Sequence Listing which has been entered on 11/03/20.  
Priority
6)	The instant AIA  application filed 02/21/2020 is the national stage 371 application of PCT/AU2018/050893 filed 08/22/2018, which claims priority to the Netherlands application 2019439 filed 08/23/2017. A certified copy of each of the priority application is of record. 
Objection(s) to Drawings
7)	The drawings for Figures 1A-1C, Figures 5A-5C and Figures 16A and 16B filed are illegible and therefore are objected to.
Objection(s) to Specification
8)	The instant specification is objected for the following reasons: 
	(a)	The Abstract is objected to because of the illegible Figure 1A set forth therein. 
(b)	The ‘SGSG’ sequences recited on pages 27 and 49 of the substitute specification filed 10/30/20 is four amino acids in length, yet are not individually identified by a specific SEQ ID number or sequence identifier as required under 37 C.F.R 1.821 through 1.825.  Any sequences recited in the instant specification which are encompassed by the definitions for nucleotide and/or amino acid sequences as set forth in 37 C.F.R 1.821(a)(1) and (a)(2) must comply with the requirements of 37 C.F.R 1.821 through 1.825.  Note that branched sequences are specifically excluded from this definition. Applicants must review and identify similar amino acid sequences or any nucleotide sequences from all parts of the application including the drawings with specific SEQ ID numbers. 
APPLICANTS MUST COMPLY WITH THE SEQUENCE RULES WITHIN THE SAME TIME PERIOD AS IS GIVEN FOR RESPONSE TO THIS ACTION, 37 C.F.R 1.821 - 1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R 1.821(g).
(c)	The use of trademark recitations has been noted in this application.  For example, see pages 28 and 29 for ‘Tween 20’; see ‘Neocryl A640’, ‘Montanide ISA 720’ and ‘Carbopol’ on page 23; and see ‘Drakeol’ and ‘Marcol’ on page 22. All trademark recitations should be CAPITALIZED wherever they appear, or where appropriate, should include a proper symbol indicating use in commerce such as TM, SM, or ® following the term. See M.P.E.P 608.01(v) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.
Rejection under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
9)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

10)	Claims 1-3, 12, 27-29, 32, 35, 36 and 38-46 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.  
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention. 
	A review of the instant specification indicates the following. Independent claims 1-3 are representative of the claimed invention. The elected isolated protein species that is administered in the claimed methods comprises isolated p*17 or SEQ ID NO: 1, which is a modified form of the native, unmodified 20 amino acids-long p145 of Group A Streptococcus (GAS) comprising asparagine at residue 13 and arginine at residue 17. As claimed, said SEQ ID NO: 1 is administered to a mammal by itself or after conjugating to a carrier protein, fragment or epitope thereof. See parts (i)(a) and (i)(b) of claims 1-3. The element conjugated to the SEQ ID NO: 1 is a fragment of a carrier protein which encompasses dipeptide species, tripeptide species etc. The claimed methods are required to elicit a mucosal immune response to GAS, induce mucosal immunity against a GAS infection in a mammal, and treat or prevent a GAS infection in said mammal in the mammal upon said administration. The method of the dependent claim 36 is required to provide the mammalian subjects with protection against GAS skin disease after a single immunization with the isolated SEQ ID NO: 1 with or without its conjugation to a carrier protein. It appears that at the time of the invention, Applicants were in possession of a method of immunizing murine mammalian subjects by a single subcutaneous administration to the subjects of a composition comprising the alum adjuvant and 30 micrograms of the isolated SEIQ ID NO: 1 conjugated to diphtheria toxoid (DT) carrier protein. See the last full sentence of page 29 of the substitute specification. Mice so immunized were subsequently challenged with selected GAS strains via the skin route of infection, and the method of immunization resulted in 100 to 1000-fold reduction in skin GAS bacterial burden. See page 34 of the specification. It appears that at the time of the invention, Applicants were in possession of a method wherein mice immunized intramuscularly three times with the p*17-DT conjugate plus alum did not induce serum IgA or salivary IgA, but induced a mucosal IgG response and protected the immunized mice against an intranasal challenge with GAS. See 2nd full paragraph of page 37 of the as-filed specification. However, at the time of the invention, Applicants were not in possession of methods as claimed wherein the isolated p*17 peptide of 20 amino acids-long SEQ ID NO: 1 as such, without conjugation to a carrier protein such as DT, upon administration only once or more than once, subcutaneously and/or intramuscularly, elicited a mucosal immune response to GAS, induced mucosal immunity against a GAS infection in a mammal, and treated or prevented a GAS infection in said mammalian subjects as required, and provided the mammalian subjects with protection against GAS skin disease after a single immunization as required. 
	The written description inquiry is case- and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant application, this is important because of the unpredictability associated with the ability of a 20 amino acids-long peptide to elicit an optimal mucosal immune response to confer protection against a microbial infection by itself, without conjugation to a carrier protein and without being administered with an adjuvant. In fact, the as-filed specification demonstrates the lack of protection by the 20 amino acids-long p145 peptide even after conjugating it to a carrier protein such as diphtheria toxoid (DT) and even when administered along with the alum adjuvant. See lines 10, 11, 4 and 5 of page 34 of the as-filed specification. Note that for inventions in emerging and/or unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1980) holds that an adequate written description requires ‘not a mere wish or plan for obtaining the claimed ……. invention.’ In the instant case, a concrete structure-function for the administered p*17 alone is lacking. Clearly, Applicants did not describe the invention of the instant claims sufficiently to show that they had possession of the full scope of the method as claimed at the time of the invention.  
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). Furthermore, the written description provision of 35 U.S.C § 112(a) or 35 U.S.C § 112(pre-AIA ), first paragraph is severable from its enablement provision. Instant claims do not meet the written description provision of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph. 
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ) Second Paragraph
11)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

12)	Claims 1-3, 12, 27-29, 32, 35, 36 and 38-46 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention.  
	(a)	Claims 1-3, as amended, are ambiguous and indefinite in the parenthetic limitation ‘(p*17)’ which raises an indefiniteness issue as to whether or not the limitation or feature in parenthesis is included, excluded, or optional. Furthermore, it is unclear what does * represent. It is suggested that Applicants delete the parenthetic limitation since it is unnecessary as its sequence, SEQ ID NO: 1, is recited in the claims.
(b)	 Claims 1-3, 38-40 and 44-46 are ambiguous and indefinite in the limitation: ‘fragment thereof’. What precise structure is encompassed by this limitation is not clear. For example, is this a dipeptide?  The limitation fails to specifically and unambiguously sets forth the metes and bounds of the claim such that a skilled artisan would readily be apprised of that which is being claimed. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim. The metes and bounds of the claim are indeterminate. The claim does not provide a structure for the ‘fragment thereof’, which would allow one of skill to identify the fragment without ambiguity. Is this an immunogenic fragment?  
(c)	Claims 12, 32 and 35 are vague, ambiguous and indefinite in the limitation ‘SpyCEP’ because it is unclear what is encompassed in this sourceless and structureless limitation. The precise structural boundaries of the ‘SpyCEP’ is unclear and therefore the metes and bounds of the claims are indeterminate.  Note that each claim must be definite and complete in and of itself. Instant claims fail to distinctly claim the subject matter allowing one to identify without ambiguity what is being claimed. 
	(d)	Claims 38-40 are ambiguous and indefinite because the limitation ‘preferably’ renders unclear the intended scope of the claims. It is unclear if ‘preferably’ is specifically limiting on the selection, or whether the limitations that follow the limitation ‘preferably’ are part of the claimed invention. Such a preference should be properly set forth in the specification rather than in the claims. See MPEP § 2173.05(d).
(e)	Claims 38-40 are indefinite for lacking sufficient antecedence in the limitations ‘fragment’ and ‘epitope thereof’. See lines 1 and 2. For proper antecedence, it is suggested that Applicants replace the above-identified limitations with the limitations --the fragment-- and --the epitope thereof-- respectively.
	(g)	The dependent claims 2, 3, 12, 27-29, 32, 35, 36 and 38-46, are also rejected as being indefinite due to the indefiniteness identified supra in the base claim.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
	In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
13)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

14)	Claims 1-3, 27-29 and 38-43 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Nordstrom et al. (US 2009162369 A1 - Applicants’ IDS).
		Nordstrom et al. disclosed a method of immunizing mammalian subjects such as mice with a composition comprising administering a composition of their invention comprising an adjuvant and an effective amount of the TN18 peptide (SEQ ID NO: 48) conjugated to the diphtheria toxoid (DT) carrier protein. The amount administered was 30 micrograms, the same amount of SEQ ID NO: 1-DT administered by Applicants. The antibodies induced or elicited by the prior art method did bind to multiple epitopes within the p145 sequence of the Group A Streptococcus (GAS) M protein. See section [0195] and the chart therein; sections [0196], [0192], [0194], [0198], [0045] and [0046]; Example 12; and Figures 8, 9 and 11-13; claim 9; and SEQ ID NO: 48 on page 28. The prior art SEQ ID NO: 48 comprised a sequence that is 100% identical to the instantly recited SEQ ID NO: 1. See the sequence alignment below:
AXC17565
ID   AXC17565 standard; peptide; 21 AA.
AC   AXC17565
DT   06-AUG-2009 (first entry)
DE   Streptococcus p145 and a related protein derived peptide SEQ ID NO:48.
KW   vaccine antibacterial; antibody therapy; protein therapy;
KW   immune stimulation; chimeric protein; prophylactic to disease;
KW   diagnostic test; therapeutic; bacterial infection;
KW   streptococcus infection; antibacterial; group a streptococcus infection;
KW   pharyngitis; antiinflammatory; oral-dental-gen.; respiratory-gen.;
KW   pyoderma gangrenosum; antiulcer; skin infection; antimicrobial-gen.
KW   dermatological; necrotizing fasciitis; rheumatic fever;
KW   rheumatic heart disease; antirheumatic; glomerulonephritis; nephrotropic;
KW   epitope; p145; M-protein.
OS   Streptococcus pyogenes.
OS   Synthetic.
PN   US 2009162369-A1.
PD   25-JUN-2009.
PF   11-DEC-2008; 2008US-00333222.
PR   12-DEC-2007; 2007US-0007570P.
PA   (NORD/) NORDSTROM K H T.
PA   (GOOD/) GOOD M F.
PI   Batzloff MR, Good MF, Nordstrom KHT
DR   WPI; 2009-K91937/45.
PT   Novel chimeric peptide having p145 based sequence comprising 
PT   conformational epitope inserted within sequence of framework peptide, 
PT   useful as vaccine against streptococci and diseases caused by 
PT   streptococci e.g. skin infection.
PS   Claim 9; SEQ ID NO 48; Example 12; Figure 11; 47pp; English.
CC   The present invention relates to a novel chimeric peptide capable of 
CC   inducing protective antibodies against group A streptococci (GAS). The 
CC   chimeric peptide comprises a p145 based first amino acid sequence 
CC   comprising a conformational epitope inserted within a second amino acid 
CC   sequence of a framework peptide where the first and second amino acid 
CC   sequences are derived from peptides, polypeptides or proteins having 
CC   similar native conformations. The invention further discloses an 
CC   antibody, its fragment or conjugate, useful in a pharmaceutical 
CC   composition, for diagnosing streptococcal infection, for neutralizing a 
CC   streptococcal pathogen in a subject, maintaining effective serum titer of
CC   an antibody against a streptococcal M protein, for preventing an increase
CC   in bacterial count or reducing bacterial count in a sample from the 
CC   subject and opsonizing the pathogen in the serum of the subject. The 
CC   chimeric peptide is useful as a vaccine for treating acute severe 
CC   streptococcal infection, preferably GAS infection or a disease or 
CC   complication associated with the infection, such as uncomplicated 
CC   pharyngitis, pyoderma, skin infection, soft tissue infection, bacteremia,
CC   necrotizing fasciitis, rheumatic fever, rheumatic heart disease, acute 
CC   glomerulonephritis, or morbidity. The advantage of the chimeric peptide 
CC   is that it has improved immunogenicity, long serum and tissue half-life 
CC   and improved in vivo efficacy. The present sequence represents a 
CC   streptococcus p145 and a related protein derived chimeric peptide used in
CC   the invention for treating streptococcal infection.
SQ   Sequence 21 AA

Query Match 100%; Score 95; DB 14; Length 21; Best Local Similarity 100%;  
Matches 20; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 LRRDLDASREAKNQVERALE 20
              ||||||||||||||||||||
Db          1 LRRDLDASREAKNQVERALE 20

The administration of the composition in the prior art method was by well-established routes such as via intramuscular injection, or orally, i.e., mucosally.  See section [0147]. Nordstrom et al. further disclosed a method of treating or ameliorating Group A streptococcal infection in a human or other mammalian subject comprising administering to the subject an effective amount of the composition of the invention comprising an amount effective to prevent an increase in GAS bacterial count. Nordstrom et al. disclosed a method of neutralizing a GAS infection in a subject exposed to the pathogen comprising administering to the subject the composition of the invention comprising an amount effective to opsonize the GAS pathogen in the subject. The prior art method maintained a therapeutically or prophylactically effective serum antibody titer against the GAS M protein, prevented an increase in GAS bacterial count or reduced GAS bacterial count, and/or reduced the severity of one or more disease symptoms or prevented onset of one or more diseases arising from a GAS infection, and/or opsonized the GAS pathogen in the subject. The subject included one that was previously identified as suffering from a Group A streptococcal infection, disease, or complication associated with Group A streptococcal infection. See sections [0195], [0192], [0194] and [0026] to [0029]; claim 9; and SEQ ID NO: 48 on page 28. In sum, the prior art TN18 peptide of SEQ ID NO: 48 comprised the instantly recited SEQ ID NO: 1 and it was administered to mice in 30 micrograms amount with an adjuvant, i.e., the same SEQ ID NO: 1-containing sequence administered in the same amount to the same murine mammalian subject species by Applicants in the instant application. Clearly, the prior art method meets the structural requirements of the instantly claimed method and therefore it is expected to bring about the same effects as recited in the instant claims, i.e., elicitation of mucosal immune response to GAS, induction of mucosal immunity against a GAS infection, and treatment or prevention of a GAS infection. Since the Office does not have the facilities for examining and comparing the two methods, the burden is on the Applicants to show a novel or an unobvious difference between the instantly claimed method and the prior art method. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594.  
Claims 1-3, 27-29 and 38-43 are anticipated by Nordstrom et al.
Rejection(s) under 35 U.S.C § 103
15)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention. 
16)	Claims 1-3, 12, 27-29, 32, 35 and 38-46 are rejected under 35 U.S.C § 103 as being unpatentable over Good et al. (WO 2017070735 A1 - Applicants’ IDS) in view of Nordstrom et al. (US 2009162369 A1 - Applicants’ IDS).			
Good et al. disclosed a method of eliciting a mucosal immune response in a mammal to treat or prevent a group A streptococcal (GAS) infection, disease, disorder or condition by administering a liposomal composition comprising the S2 SpyCEP peptide of SEQ ID NO: 2, which is 100% identical to the instantly recited SpyCEP sequence of SEQ ID NO: 23. The S2 Spy-CEP peptide was chimerized (i.e., fused or conjugated) to J8 peptide comprising the GAS M protein fragment sequence of LRRDLDASREAKKQVEKALE (SEQ ID NO: 4) therein or a variant thereof.  See lines 3-8 of page 7; Figures 10 and 11; the first two full paragraphs of page 17; the last four full paragraphs of page 21; the first two full paragraphs of page 22; and the sequence alignment below:
BDW40723
ID   BDW40723 standard; peptide; 20 AA.
AC   BDW40723;
DT   29-JUN-2017 (first entry)
DE   Streptococcus pyogenes serine protease (SpyCEP) fragment, SEQ ID 2.
KW   CEP protein; Serine protease; anthelmintic; antibacterial;
KW   antiinflammatory; antimicrobial-gen.; antiparasitic; cellulitis;
KW   dermatological; endotoxic shock; erysipelas; glomerulonephritis;
KW   hookworm infection; immune stimulation; immunization; impetigo;
KW   infectious disease; influenza virus infection; musculoskeletal-gen.
KW   necrotizing fasciitis; nematode infection; nephrotropic;
KW   oral-dental-gen.; otorhinolaryngological-gen.; pharyngitis;
KW   prophylactic to disease; respiratory-gen.; rheumatic fever;
KW   rhinovirus infection; scarlet fever; streptococcus infection;
KW   therapeutic; uropathic; vaccine antibacterial; vaccine, antiviral;
KW   vaccine, other antimicrobial; viral respiratory tract infection;
KW   virucide.
OS   Streptococcus pyogenes
PN   WO 2017070735-A1.
PD   04-MAY-2017.
PF   26-OCT-2016; 2016WO-AU051005.
PR   27-OCT-2015; 2015AU-00904403.
PR   18-MAR-2016; 2016AU-00901026.
PR   11-APR-2016; 2016CN-10222100.
PA   (UYGR-) UNIV GRIFFITH.
PI   Good M,  Zaman M;
DR   WPI; 2017-291552/35.
PT   Immunogenic agent for administration to mammal, useful e.g. in a 
PT   composition, for eliciting mucosal immune response, and for treating or 
PT   preventing infection by pathogen, comprises immunogenic protein, lipid 
PT   vesicle, and a carrier protein.
PS   Claim 17; SEQ ID NO 2; 78pp; English.
CC   The present invention relates to a novel immunogenic agent comprising an 
CC   immunogenic protein, a lipid vesicle and a carrier protein. The invention
CC   further claims a composition comprising the immunogenic agent. The 
CC   immunogenic agent of the present invention can be used in a vaccine 
CC   composition for eliciting a mucosal immune response in a mammal, for 
CC   immunizing the mammal against at least one pathogen (selected from group 
CC   A streptococcus (GAS) bacteria, respiratory viruses such as influenza 
CC   virus and rhinovirus and nematodes such as hookworms) and for preventing 
CC   and treating an infection by the pathogen. The immunogenic agent of the 
CC   present invention can also be used for preventing and treating group A-
CC   strep-associated disease selected from cellulitis, erysipelas, impetigo, 
CC   scarlet fever, throat infections (such as acute pharyngitis), bacteremia,
CC   toxic shock syndrome, necrotizing fasciitis, acute rheumatic fever and 
CC   acute glomerulonephritis. The present sequence represents a Streptococcus
CC   pyogenes serine protease (SpyCEP) fragment which facilitates restoring or
CC   enhancing neutrophil activity and can be used in the immunogenic agent of
CC   the present invention.
SQ   Sequence 20 AA.

Query Match 100%; Score 115; DB 24; Length 20; Best Local Similarity 100%;  
Matches 20; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 NSDNIKENQFEDFDEDWENF 20
              ||||||||||||||||||||
Db          1 NSDNIKENQFEDFDEDWENF 20

Good et al. are silent on the M protein fragment variant being a variant of their SEQ ID NO: 4 such as a sequence comprising the instantly recited SEQ ID NO: 1 by itself or SEQ ID NO: 1 being conjugated to a carrier protein such as diphtheria toxoid (DT).
However, a variant sequence of Good’s LRRDLDASREAKKQVEKALE sequence or SEQ ID NO: 4 comprising the instantly recited SEQ ID NO: 1 by itself or SEQ ID NO: 1 being conjugated to the DT carrier protein and the administration of said conjugate to immunize a mammal against GAS infection were well known in the art at the time of the invention. For instance, Nordstrom et al. disclosed the TN18 peptide having the amino acid sequence of SEQ ID NO: 48 comprising therein the instantly recited SEQ ID NO: 1 and being conjugated to the DT carrier protein, a composition comprising the same, and a method of using it in a method of immunizing mammalian subjects such as mice by administering the conjugate to induce antibodies that bind to multiple epitopes within the GAS p145 sequence. See section [0195] and the chart therein; sections [0196], [0192], [0194], [0198], [0045] and [0046]; Example 12; and Figures 8, 9 and 11-13; claim 9; and SEQ ID NO: 48 on page 28. Nordstrom’s SEQ ID NO: 48 comprising a sequence that is 100% identical to the instantly recited SEQ ID NO: 1 is set forth below:
AXC17565
ID   AXC17565 standard; peptide; 21 AA.
AC   AXC17565
DT   06-AUG-2009 (first entry)
DE   Streptococcus p145 and a related protein derived peptide SEQ ID NO:48.
KW   vaccine antibacterial; antibody therapy; protein therapy;
KW   immune stimulation; chimeric protein; prophylactic to disease;
KW   diagnostic test; therapeutic; bacterial infection;
KW   streptococcus infection; antibacterial; group a streptococcus infection;
KW   pharyngitis; antiinflammatory; oral-dental-gen.; respiratory-gen.;
KW   pyoderma gangrenosum; antiulcer; skin infection; antimicrobial-gen.
KW   dermatological; necrotizing fasciitis; rheumatic fever;
KW   rheumatic heart disease; antirheumatic; glomerulonephritis; nephrotropic
KW   epitope; p145; M-protein.
OS   Streptococcus pyogenes.
OS   Synthetic.
PN   US 2009162369-A1.
PD   25-JUN-2009.
PF   11-DEC-2008; 2008US-00333222.
PR   12-DEC-2007; 2007US-0007570P.
PA   (NORD/) NORDSTROM K H T.
PA   (GOOD/) GOOD M F.
PI   Batzloff MR, Good MF, Nordstrom KHT
DR   WPI; 2009-K91937/45.
PT   Novel chimeric peptide having p145 based sequence comprising 
PT   conformational epitope inserted within sequence of framework peptide, 
PT   useful as vaccine against streptococci and diseases caused by 
PT   streptococci e.g. skin infection.
PS   Claim 9; SEQ ID NO 48; Example 12; Figure 11; 47pp; English.
CC   The present invention relates to a novel chimeric peptide capable of 
CC   inducing protective antibodies against group A streptococci (GAS). The 
CC   chimeric peptide comprises a p145 based first amino acid sequence 
CC   comprising a conformational epitope inserted within a second amino acid 
CC   sequence of a framework peptide where the first and second amino acid 
CC   sequences are derived from peptides, polypeptides or proteins having 
CC   similar native conformations. The invention further discloses an 
CC   antibody, its fragment or conjugate, useful in a pharmaceutical 
CC   composition, for diagnosing streptococcal infection, for neutralizing a 
CC   streptococcal pathogen in a subject, maintaining effective serum titer of
CC   an antibody against a streptococcal M protein for preventing an increase
CC   in bacterial count or reducing bacterial count in a sample from the 
CC   subject and opsonizing the pathogen in the serum of the subject. The 
CC   chimeric peptide is useful as a vaccine for treating acute severe 
CC   streptococcal infection, preferably GAS infection or a disease or 
CC   complication associated with the infection, such as uncomplicated 
CC   pharyngitis, pyoderma, skin infection, soft tissue infection, bacteremia,
CC   necrotizing fasciitis, rheumatic fever, rheumatic heart disease, acute 
CC   glomerulonephritis, or morbidity. The advantage of the chimeric peptide 
CC   is that it has improved immunogenicity, long serum and tissue half-life 
CC   and improved in vivo efficacy. The present sequence represents a 
CC   streptococcus p145 and a related protein derived chimeric peptide used in
CC   the invention for treating streptococcal infection.
SQ   Sequence 21 AA

Query Match 100%; Score 95; DB 14; Length 21; Best Local Similarity 100%;  
Matches 20; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 LRRDLDASREAKNQVERALE 20
              ||||||||||||||||||||
Db          1 LRRDLDASREAKNQVERALE 20

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use an alternative, art-known form of M protein fragment variant such as Nordstrom’s TN18 (SEQ ID NO: 48)-containing TN18-DT conjugate comprising therein the instantly recited SEQ ID NO: 1 that was already demonstrated by Nordstrom et al. to be immunogenic with the capacity to induce anti-p145 peptide-specific antibodies in place of the J8 peptide of the S2 SpyCEP-J8 in Good’s method of immunization to produce the instant invention. Substitution of one art-known M protein fragment of GAS with another alternate, art-known GAS M protein fragment already demonstrated in the art to be immunogenic would have been prima facie obvious to a skilled artisan, would have been well within the realm of routine experimentation, and would have yielded predictable results or effects. To those of ordinary skill in an art, it is generally obvious to replace a known product by substituting a known equivalent for one of its components. See e.g., Hotchkiss v. Greenwood, 52 U.S. 248 (1850) (substitution of porcelain door knob in known process of making metal or wood door knobs held obvious); In re Mayne, 104 F.3d 1339, 1340 (Fed. Cir. 1997) (‘Because the applicants merely substituted one element known in the art for a known equivalent, this court affirms [the rejection for obviousness’]. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) sets forth that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. Furthermore, as set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), ‘[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103’; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ([T]he law does not require that the references be combined for the reasons contemplated by the inventor). The Supreme Court has recently emphasized that "the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). In KSR Int’l v. Teleflex Inc., the Supreme Court indicated that ‘[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.’ KSR Int’l v. Teleflex Inc., 127 S. Ct. at 1727, 1740 (2007).  
	Claims 1-3, 12, 27-29, 32, 35 and 38-46 are prima facie obvious over the prior art of record.
Claim(s) Objection(s) - Suggestion(s)
17)	Claims 1-3, 38-40 and 44-46 are objected to for the following reasons:
	 (a)	In claims 38-40, to be consistent with the practice in the art of bacterial nomenclature, each of the non-italicized recitations of ‘Streptococcus’ or ‘Streptococcus’ should be deleted via deletion, for example., Streptococcus--.
	(b)	Claims 39 and 40 are objected to for the limitations in bold letters “Group” and Streptococcus”, which are inconsistent with the non-bold limitations --Group-- and --Streptococcus-- in claim 38.
	(c)	Applicants are advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
	(d)	Claims 1-3 are objected to for lacking a preceding article prior to the limitations ‘fragment’ or ‘epitope’. See part (b).
	(e)	Claims 38-40 are objected to for lacking a preceding article prior to the limitation ‘epitope thereof’. See line 4.
	(f)	Claims 44-46 are objected to for lacking a preceding article prior to the limitations ‘fragment’ and ‘epitope thereof’. See last line.
Conclusion
18)	No claims are allowed.

Correspondence
19)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
20)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
21)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

		
/S. DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


August, 2022